                      Case 1:19-cr-00472-PAC Document 77
                                                      76 Filed 09/29/20 Page 1 of 1
                                                         LAW OFFICE OF

                                             MICHAEL K. BACHRACH
                                                224 WEST 30TH STREET, SUITE 302
                                                      NEW YORK, N.Y. 10001
                                                            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                             TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                                  http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                           michael@mbachlaw.com


                                                            September 29, 2020

         By ECF and email

         The Hon. Paul A. Crotty                                                    9/29/2020
         United States District Court                                               The request to file a 58-page
         Southern District of New York                                              brief is granted. SO ORDERED.
         500 Pearl Street
         New York, NY 10007

                                                            Re: United States v. Tagliaferro, et al.
                                                            19 Cr. 472 (PAC)

         Dear Judge Crotty:

                We represent Defendant Salvatore Tagliaferro in the above-referenced matter and write to
         respectfully request permission to file an oversized memorandum of law in support of Defendant’s
         Motion for Continuance, which is due for filing by tomorrow, September 30, 2020. Specifically,
         we request permission to file a 58-page brief.

                 We recognize that this Court generally prefers memorandum of law in support of pretrial
         motions to be limited to 25 pages, however this instance is unique. Defendant’s motion
         incorporates 15 separate objections to the commencement of trial on December 14, 2020, and a
         lengthy brief is necessary to preserve a full and complete record in the event of an appeal. The
         issues range from straightforward issues such as scheduling a trial that is likely to overlap with
         Christmas, and the fact that this case does not meet the criteria this Court outlined for cases being
         given priority by the SDNY Ad Hoc Committee on the Return to Trials, to weighty Fifth and Sixth
         Amendment objections of which all (or almost all) will be issues of first impression in this District.

                Accordingly, Defendant Salvatore Tagliaferro, by and through counsel, respectfully
         requests permission to file an oversized brief in support of Defendant’s Motion for Continuance.

                   Thank you for your time and consideration.

                                                            Respectfully submitted,

                                                            /S/

                                                            Michael K. Bachrach
                                                            Richard H. Rosenberg
                                                            Attorneys for Defendant Salvatore Tagliaferro
         cc:       All parties of record (by ECF)
